Citation Nr: 1109798	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  01-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for disability of the left knee on a basis other than instability and subluxation prior to June 18, 2010.

2.  Entitlement to a disability rating of 100 percent for a total left knee replacement from June 18, 2010, through June 2011.

3.  Entitlement to a disability rating in excess of 10 percent for disability of the left knee on a basis other than instability and subluxation beginning July 1, 2011.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 18, 2010.

5.  Entitlement to a TDIU beginning July 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to March 1990.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2003, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was most recently before the Board in July 2009, it was remanded for compliance with instructions in a prior Board remand.

The issues entitlement to an evaluation in excess of 10 percent for disability of the left knee on a basis other than instability and subluxation beginning July 1, 2011, and entitlement to a TDIU beginning July 1, 2011, are addressed in the REMAND following the ORDER section of this decision.






FINDINGS OF FACT

1.  For the period prior to June 18, 2010, the Veteran's service-connected disability of the left knee on a basis other than instability and subluxation was manifested by not more than painful motion and flexion limited to 45 degrees.

2.  The Veteran underwent a total left knee replacement on June 18, 2010.

3.  During the period prior to June 18, 2010, the Veteran did not have one service-connected disability rated at 60 percent or more or multiple service-connected disabilities of which one was rated at 40 percent or more and the combined rating was at least 70 percent.

4.  For the period prior to June 18, 2010, the Veteran's service-connected disabilities were not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's disability of the left knee on a basis other than instability and subluxation prior to June 18, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262 (2010).

2.  The criteria for a disability rating of 100 percent for the Veteran's left total knee replacement for the period from June 18, 2010, through June 2011, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5055 (2010).

3.  The criteria for a TDIU are not met prior to June 18, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his left knee disability, on a basis other than instability and subluxation, and entitlement to a TDIU.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  However, the Court also stated that the failure to provide such notice in connection with adjudications prior to the enactment of the VCAA was not error and that in such cases, the claimant is entitled to "VCAA-content complying notice and proper subsequent VA process."  Id. at 120.

The Veteran filed his claim for increased rating in October 1997, prior to the passage of the VCAA.  The originating agency provided the Veteran with all required notice in a letter mailed in December 2007.  Although the full notice required by the VCAA was not sent until after the initial rating decision, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims herein decided.  Treatment records, including service treatment records, pertinent VA and private medical records, have been obtained.  Records from the Social Security Administration (SSA) have been obtained.  

The Veteran has been afforded appropriate VA medical examinations.  At the hearing, the Veteran was questioned about his claims in a manner that served to make him more aware of the criteria for entitlement to the claimed benefits and the types of findings that would need to be shown to meet those criteria.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Neither the Veteran nor his representative has asserted there is any other existing evidence that should be obtained before the Board adjudicates this appeal, nor is the Board aware of any such evidence.  Therefore, the Board is also satisfied that the originating agency has complied with VA's duty to assist the Veteran in the development of these claims.

The Board will therefore address the merits of the claims.

Left Knee Disability

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board notes that the Veteran is separately rated at 20 percent under this DC at all times relevant to this decision and that rating is not currently at issue in this appeal.  

Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Code 5055.  

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; and a 20 percent rating if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating is extension is limited to 10 degrees; and a 20 percent rating is flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2010).  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A.                  § 5107(b); 38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran injured his left knee in service.  The record reflects that he underwent a left total knee replacement on June 18, 2010.  Accordingly, the disability warrants a 100 percent rating from June 18, 2010, through June 2011 under Diagnostic Code 5055.

For the lengthy period prior to June 18, 2010, for the following reasons, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the left knee disability at issue.  

The Veteran has undergone multiple examinations during the course of this claim.  The record reflects that he has undergone multiple arthroscopies over the years in addition to the total knee replacement in 2010.  While there are complaints of pain with motion of the left knee, as well as findings of osteoarthritis, the range of motion on these examinations and in the treatment records has far exceeded that which would warrant an increased rating.  Specifically, VA examination in May 1998 showed the Veteran was a letter carrier who had injured his left knee in service in 1983 requiring ligament repair and medial meniscectomy.  Arthroscopic removal of loose bodies was noted to have occurred in 1995.  He was able to sit and do his usual occupation and activities.  Range of motion was 0 degrees extension to 130 degrees flexion.  There was evidence of anterior cruciate ligament repair and lax lateral and medial collateral ligaments.  

VA examination in August 1999 showed range of motion from 0 degrees extension to 120 degrees flexion.  Testing of lateral and medial collateral ligament instability produced pain.  VA examination in June 2000 showed range of motion from 0 to 140 degrees with discomfort from 90 degrees.  VA examination in March 2002 revealed range of motion from 0 to 110 degrees with no effusion.  VA examination report dated in April 2005 with addendum dated in September 2006 reveals range of motion from 0 to120 degrees with no pain on motion.  Also, the examiner noted no incoordination, weakness or fatigue, no functional limitations and no increased limitation of motion during flare-ups of pain.  Examination of the surgical scars at that time showed them to be non painful, non adherent and not functionally limiting.

A VA examination report dated in September 2008 reveals reports of locking occurring less than monthly.  He did report that he falls due to knee problems about 20 times per year.  He reported using a cane and a brace.  Range of motion was from 0 to 110 degrees.  Ankylosis was not present.  X-rays in December 2008 revealed osteoarthritis which had progressed since November 2007.  The diagnosis was moderate osteoarthritis.  

The Veteran underwent total left knee replacement in June 2010 at a private facility.  

During the entire appeal period prior to June 18, 2010, the VA examinations showed no ankylosis, thus, an increased rating could not be supported based on DC 5256 which provides ratings from 30 to 60 percent for ankylosis.  Extension has not been limited and even after repetitive motions, the Veteran has had useful flexion to at least 100 degrees.  Therefore, more than a 10 percent rating is not warranted on the basis of limitation of motion.  There is no finding of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint to support a higher rating.  In fact, none of the examinations has shown the presence of any effusion.

Prior to June 18, 2010, the Veteran retained the ability to perform activities of daily living and to carry out daily activities, albeit with reported difficulty and an antalgic gait.  The record repeatedly refers to no additional loss of range of motion or function with repetition, and there is no evidence to support an increased rating pursuant to the DeLuca criteria.  

Although the Board has considered the private treatment records, SSA records and the VA records, they contain no findings justifying more than a 10 percent rating for the left knee impairment other than subluxation and instability.

Consideration has been given to assigning additional staged ratings; however, at no time during the period prior to June 18, 2010, has the service-connected disability at issue warranted more than a 10 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for the service-connected disability prior to June 18, 2010, and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  The Board notes that the Veteran has reported that he stopped working due to the combined effects of his left knee disabilities in 2006.  The other aspect of the left knee disability is not being considered in this decision.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

TDIU

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disability if the service-connected disability is rated at 60 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service- connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The central inquiry in a claim for a TDIU is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Analysis

The Board will now consider the claim for a TDIU for the period prior to June 18, 2010, the date of the assignment of the 100 percent scheduler rating under DC 5055.  

The Veteran has multiple service-connected disabilities: left knee postoperative reconstructive cartilage tear, rated 20 percent disabling, arthritis of the left knee rated on a basis other than recurrent subluxation and laxity, rated 10 percent, allergic conjunctivitis, rated 10 percent and allergic rhinitis, rated noncompensable.  The combined rating is 40 percent.  Accordingly, the Veteran has not met the schedular criteria for assignment of a TDIU.

The Veteran reports that he was not able to perform work-type activity due to his combined disabilities.  He had worked as a letter carrier and then stopped working.  Thereafter, he entered VA vocational rehabilitation.  He was trained in management and also worked for awhile as a teacher but eventually stopped work in 2006.  He recently reported that he has been unable to work as a letter carrier due to his knee, not as a teacher.  He reports that he was released from the post office in 1999.  

VA treatment and examination records reflect the problems with the left knee as set forth above.  Additionally, they reflect that the left knee is rated as 20 percent disabling due to instability and recurrent subluxation under DC 5257.  VA examination in October 2010 revealed that the Veteran should be able to do sedentary work after he is released by his surgeon.  It noted that the Veteran took decongestants and antihistamines for his conjunctivitis and rhinitis.  The examiner opined that these two conditions had no effect on his ability to perform an occupation or perform usual daily activities.  

As noted above, the Veteran does not meet the percentage criteria for award of a TDIU.  Therefore, the Board will address whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  

There is no indication that the Veteran's conjunctivitis or allergic rhinitis has any significant impact on his ability to work.  Although the Veteran's left knee disabilities are significant, they would not preclude the Veteran from obtaining or maintaining sedentary employment for which is qualified.  In sum, there are no unusual or exceptional factors warranting referral of the TDIU claim for extra-schedular consideration.



ORDER

Entitlement to a disability rating in excess of 10 percent for disability of the left knee on a basis other than instability and subluxation is denied for the period prior to June 18, 2010.

Entitlement to TDIU is denied for the period prior to June 18, 2010.

A 100 percent rating for left knee disability is granted from June 18, 2010, through June 2011, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board has assigned a total rating for the left knee through June 2011.  In addition to implementing the Board's decision, the originating agency should undertake appropriate development to obtain any outstanding, pertinent records and to afford the Veteran with an appropriate examination to evaluate the residuals of the total knee replacement at the end of the convalescent period and the impairment from his other service-connected disabilities.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's service-connected disabilities during the period beginning June 18, 2010.

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination at the end of the convalescent period in order to ascertain the nature and extent of all currently present left knee impairment and to determine the impact of the Veteran's service-connected conjunctivitis, allergic rhinitis and left knee impairment on the Veteran's employability.  The claims files must be made available to and reviewed by the examiner, and the examiner should indicate in the report that the files were reviewed.

All appropriate diagnostics should be accomplished, and all clinical findings should be reported in detail.  The RO or the AMC should ensure that the examiner provides all information required for rating the Veteran's left knee impairment.  In addition, the examiner should provide an opinion concerning the impact of the Veteran's service-connected disabilities alone on his ability to work, to include whether they are sufficient by themselves to render him unemployable during the period beginning July 1, 2011.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


